FILED
                             NOT FOR PUBLICATION                            MAR 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROMULO FLORES-HIDALGO, a.k.a.                    No. 12-71092
Romulo Flores, a.k.a. Cesar Marcos
Florez, a.k.a. Marcos Florez, a.k.a.             Agency No. A094-160-589
Francisco Garcia, a.k.a. Romulo Hidalgo,

               Petitioner,                       MEMORANDUM *

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Romulo Flores-Hidalgo, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from an immigration judge’s decision denying his application for protection under

the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings. Silaya

v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny the petition for review.

         Substantial evidence supports the agency’s denial of CAT relief because

Flores-Hidalgo failed to establish it is more likely than not he would be tortured by

or with the acquiescence of the government if returned to El Salvador. See Santos-

Lemus v. Mukasey, 542 F.3d 738, 748 (9th Cir. 2008). Contrary to Flores-

Hidalgo’s contention, the BIA applied the correct standard in assessing his CAT

claim.

         PETITION FOR REVIEW DENIED.




                                           2                                   12-71092